UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2278


In re:   GARY BUTERRA WILLIAMS,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:11-cv-00125-HEH)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Buterra Williams petitions for a writ of mandamus

seeking an order compelling the district court to act on his

petition for removal of a state prosecution.                        Since Williams

filed his petition, however, the district court entered an order

remanding    the   prosecution     to   state       court.         See    Buterra   v.

Circuit Court for City of Suffolk, No. 3:11-cv-00125-HEH (E.D.

Va. Dec. 7, 2012).            We therefore deny Williams’ petition as

moot.      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented       in    the    materials

before   this   court   and    argument     would    not     aid    the   decisional

process.



                                                                   PETITION DENIED




                                        2